Name: 2009/756/EC: Commission Decision of 9Ã October 2009 laying down specifications for the resolution and use of fingerprints for biometric identification and verification in the Visa Information System (notified under document C(2009) 7435)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  information and information processing;  international law;  natural and applied sciences
 Date Published: 2009-10-15

 15.10.2009 EN Official Journal of the European Union L 270/14 COMMISSION DECISION of 9 October 2009 laying down specifications for the resolution and use of fingerprints for biometric identification and verification in the Visa Information System (notified under document C(2009) 7435) (Only the Bulgarian, Czech, Dutch, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish texts are authentic) (2009/756/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 767/2008 of the European Parliament and of the Council of 9 July 2008 concerning the Visa Information System (VIS) and the exchange of data between Member States on short-stay visas (VIS Regulation) (1), and in particular Article 45(2) thereof, Whereas: (1) Council Decision 2004/512/EC of 8 June 2004 establishing the Visa Information System (VIS) (2) established the VIS as a system for the exchange of visa data between Member States and gave a mandate to the Commission to develop the VIS. (2) Regulation (EC) No 767/2008 defines the purpose and the functionalities of, and the responsibilities for the VIS and establishes the conditions and procedures for the exchange of visa data between Member States to facilitate the examination of visa applications and related decisions. (3) Commission Decision 2006/648/EC of 22 September 2006 laying down the technical specifications on the standards for biometric features related to the development of the Visa Information System (3) states that further specifications will be developed at a later stage. (4) It is now necessary to lay down specifications for the resolution and use of fingerprints for biometric identification and verification in the VIS so that Member States can begin to prepare for the use of biometrics. (5) It is extremely important that biometric data are of a high quality and are reliable. It is therefore necessary to define the technical standards that will make it possible to satisfy the requirements of quality and reliability. Verifications using four fingers have a much lower false rejection rate and failure to acquire rate compared to single finger verifications. The Central Visa Information System (CS-VIS) should therefore be able to perform biometric verifications for accessing data with four fingers flat. (6) This decision does not create any new standards; it is coherent with ICAO standards. (7) In accordance with Article 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and the Treaty establishing the European Community, Denmark did not take part in the adoption of Regulation (EC) No 767/2008 and is not bound by it or subject to its application. However, given that Regulation (EC) No 767/2008 builds upon the Schengen acquis under the provisions of Title IV of Part Three of the Treaty establishing the European Community, Denmark, in accordance with Article 5 of the Protocol, notified by letter of 13 October 2008 the transposition of this acquis in its national law. It is therefore bound under international law to implement this Decision. (8) In accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (4), the United Kingdom has not taken part in the adoption of Regulation (EC) No 767/2008 and is not bound by it or subject to its application as it constitutes a development of provisions of the Schengen acquis. The United Kingdom is therefore not an addressee of this Decision. (9) In accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (5), Ireland has not taken part in the adoption of Regulation (EC) No 767/2008 and is not bound by it or subject to its application as it constitutes a development of provisions of the Schengen acquis. Ireland is therefore not an addressee of this Decision. (10) This Decision constitutes an act building on the Schengen acquis or otherwise related to it within the meaning of Article 3(2) of the 2003 Act of Accession and Article 4(2) of the 2005 Act of Accession. (11) As regards Iceland and Norway, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters association with the implementation, application and development of the Schengen acquis (6), which fall within the area referred to in Article 1, point B of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (7). (12) As regards Switzerland, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis which fall within the area referred to in Article 1, point B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (8) on the conclusion of that Agreement on behalf of the European Community. (13) As regards Liechtenstein, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis which fall within the area referred to in Article 1, point B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/261/EC (9) of 28 February 2008 on the signature, on behalf of the European Community, and on the provisional application of certain provisions of that Protocol. (14) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 51(1) of Regulation (EC) No 1987/2006 of the European Parliament and of the Council of 20 December 2006 on the establishment, operation and use of the second generation Schengen Information System (SIS II) (10), HAS ADOPTED THIS DECISION: Article 1 The specifications relating to the resolution and use of fingerprints for biometric identification and verification in the Visa Information System shall be as set out in the Annex. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Slovak Republic, the Republic of Finland and the Kingdom of Sweden. Done at Brussels, 9 October 2009. For the Commission Jacques BARROT Vice-President (1) OJ L 218, 13.8.2008, p. 60. (2) OJ L 213, 15.6.2004, p. 5. (3) OJ L 267, 27.9.2006, p. 41. (4) OJ L 131 1.6.2000, p. 43. (5) OJ L 64, 7.3.2002, p. 20. (6) OJ L 176, 10.7.1999, p. 36. (7) OJ L 176, 10.7.1999, p. 31. (8) OJ L 53, 27.2.2008, p. 1. (9) OJ L 83, 26.3.2008, p. 3. (10) OJ L 381, 28.12.2006, p. 4. ANNEX 1. Resolution of fingerprints The Central Visa Information System (CS-VIS) shall receive fingerprint images of ten fingers flat of a nominal resolution only of 500 dpi (with an acceptable deviation of +/  5 dpi) with 256 grey levels. 2. Use of ten fingerprints for biometric identifications and searches CS-VIS shall perform biometric searches (biometric identifications) with ten fingers flat. However, when fingers are missing, these shall be identified accordingly as specified by the ANSI/NIST-ITL 1-2000 standard (1) and the remaining fingers, if any, shall be used. 3. Use of four fingerprints for biometric verifications CS-VIS shall be able to perform biometric verifications for accessing data with four fingers flat. When available, fingerprints from the following fingers of either the right hand or the left hand shall be used: the index finger (NIST identification 2 or 7), middle finger (NIST identification 3 or 8), ring finger (NIST identification 4 or 9), little finger (NIST identification 5 or 10). For ergonomic, standardisation and visualisation purposes, fingerprints from the same hand shall be used, starting with the right hand. The finger-position shall be identified for each individual fingerprint image as specified by the ANSI/NIST-ITL 1-2000 standard. When such finger-position identification is not possible or it proves to be erroneous, national systems may request verifications in CS-VIS involving the use of permutations (2). Missing or bandaged fingers shall always be identified as specified by the ANSI/NIST-ITL 1-2000 standard and the VIS Interface Control Document. 4. Use of one or two fingerprints for biometric verifications Member States may decide to use one or two fingerprints flat for biometric verifications, instead of four fingerprints. The following fingers shall be used by default: (a) One finger: index finger (NIST identification 2 or 7), (b) Two fingers: index finger (NIST identification 2 or 7) and middle finger (NIST identification 3 or 8). In addition the following fingers may be used: (a) One finger: thumb (NIST identification 1 or 6) or middle finger (NIST identification 3 or 8), (b) Two fingers: (i) index finger (NIST identification 2 or 7) and ring finger (NIST identification 4 or 9) or (ii) middle finger (NIST identification 3 or 8) and ring finger (NIST identification 4 or 9). For ergonomic, standardisation and visualisation purposes, fingerprints from the same hand shall be used, starting with the right hand. The finger-position shall be identified for each individual fingerprint image as specified by the ANSI/NIST-ITL 1-2000 standard. When such finger-position identification is not possible or it proves to be erroneous, national systems may request verifications in CS-VIS involving the use of permutations. Missing or bandaged fingers shall always be identified as specified by the ANSI/NIST-ITL 1-2000 standard and the VIS Interface Control Document. (1) ANSI/NIST-ITL 1-2000 Standard Data Format for the Interchange of Fingerprint, Facial, Scar Mark & Tattoo (SMT) Information, accessible on: http://www.itl.nist.gov/ANSIASD/sp500-245-a16.pdf (2) Permutations instruct CS-VIS to perform repetitive verification between the source fingerprint(s) (one, two, three or four) and all candidate fingerprints available (mostly ten) until either a positive verification takes place or all candidate fingerprints have been searched without producing a positive verification.